Exhibit 10.26

AMENDMENT TO LEASES

 

This Amendment to Leases (the “Amendment”) is made and entered into as of March
13, 2020, by and between Daniel Island Executive Center, LLC and DIEC II, LLC
(herein “Lessors”) and Benefitfocus.com, Inc. (herein “Lessee”).  The Lessors
and Lessee may be referred to herein collectively as the “Parties” and either
one of them may be referred to herein as a “Party”.

 

WHEREAS, Daniel Island Executive Center and Lessee entered into those certain
Lease Agreements dated May 31, 2005 and January 1, 2009, and DIEC II and Lessee
entered into that certain Lease Agreement dated December 13, 2013 (as amended,
each a “Lease” and collectively the “Leases”), pursuant to which Lessors leased
to Lessee and Lessee leased from Lessors three office buildings on Daniel Island
in Charleston, South Carolina; and

 

WHEREAS, Lessors and Lessee now to desire to amend the Leases.

 

NOW THEREFORE, in consideration for the following, the Parties agree as follows:

 

 

1.

Promptly after execution hereof by the Parties, Lessee will make the cash
payments to the Lessors set forth on Schedule 1 hereto.

 

2.

In exchange for those payments, Lessors agree that Lessee will not be required
to pay rent under the Leases to Lessors for the months set forth on Schedule 1,
which represent a significant savings to Lessee.

 

*All other provisions of the Lease remain in full force and affect.

 

SIGNATURE PAGE TO FOLLOW

 

 

 

 

 

 

 

 






--------------------------------------------------------------------------------

Lessors: Daniel Island Executive Center LLC

By: /s/ Peter Cuneo

Print Name: Peter Cuneo

Its: Managing Director

 

DIEC II, LLC

By: /s/ Peter Cuneo

Print Name: Peter Cuneo

Its: Managing Director

 

Lessee: Benefitfocus.com, Inc.

By: /s/ Stephen Swad

Print Name: Stephen Swad

Its: Chief Financial Officer

 

 